ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-07-01_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)


                          ORDONNANCE DU 1er JUILLET 2016




                                   2016
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)


                                ORDER OF 1 JULY 2016




5 CIJ1100.indb 1                                             14/02/17 10:04

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                           ordonnance du 1er juillet 2016, C.I.J. Recueil 2016, p. 246




                                                Official citation :
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                                Order of 1 July 2016, I.C.J. Reports 2016, p. 246




                                                                                1100
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157295-7




5 CIJ1100.indb 2                                                                            14/02/17 10:04

                                                  1er JUILLET 2016

                                                  ORDONNANCE




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)




                                                   1 JULY 2016

                                                       ORDER




5 CIJ1100.indb 3                                                     14/02/17 10:04

                      246 	




                                     COUR INTERNATIONALE DE JUSTICE

                                                       ANNÉE 2016
          2016
        1er juillet
     Rôle général                                      1er juillet 2016
       no 163

                           IMMUNITÉS ET PROCÉDURES PÉNALES
                                      (GUINÉE ÉQUATORIALE c. FRANCE)




                                                     ORDONNANCE


                      Présents : M. Yusuf, vice-­président, faisant fonction de président en l’affaire ;
                                  M. Abraham, président de la Cour ; MM. Owada, Tomka,
                                  Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
                                  M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                                  Crawford, Gevorgian, juges ; M. Couvreur, greffier.


                          La Cour internationale de Justice,
                         Ainsi composée,
                         Après délibéré en chambre du conseil,
                         Vu l’article 48 du Statut de la Cour et les articles 31, 32, 44, 45, para-
                      graphe 1, 48 et 49 de son Règlement,
                         Vu la requête enregistrée au Greffe de la Cour le 13 juin 2016, par
                      laquelle la République de Guinée équatoriale a introduit une instance
                      contre la République française au sujet d’un différend ayant trait à « l’im-
                      munité de juridiction pénale du second vice‑président de la République de
                      Guinée équatoriale chargé de la défense et de la sécurité de l’Etat [M. Teo-
                      doro Nguema Obiang Mangue], ainsi qu[’au] statut juridique de l’im-
                      meuble qui abrite l’ambassade de Guinée équatoriale en France, tant
                      comme locaux de la mission diplomatique que comme propriété de
                      l’Etat » ;
                         Considérant que, le jour même du dépôt de la requête, un exemplaire
                      signé de ­celle-ci a été transmis à la France ;
                         Considérant que la Guinée équatoriale a désigné comme agent

                      4




5 CIJ1100.indb 22                                                                                           14/02/17 10:04

                    247 	 immunités et procédures pénales (ordonnance 1 VII 16)

                    S. Exc. M. Carmelo Nvono Nca ; et que la France a désigné comme agent
                    M. François Alabrune ;
                       Considérant que, au cours d’une réunion que le vice-­président de la
                    Cour a tenue avec les agents des Parties le 29 juin 2016, l’agent de la Gui-
                    née équatoriale a indiqué que son gouvernement souhaitait pouvoir dis-
                    poser d’un délai de six mois à compter de la présente ordonnance pour la
                    préparation de son mémoire ; et que l’agent de la France a indiqué qu’une
                    période de six mois conviendrait à son gouvernement pour la préparation
                    de son contre-­mémoire ;
                       Compte tenu de l’accord des Parties,

                      Fixe comme suit les dates d’expiration des délais pour le dépôt des
                    pièces de la procédure écrite :
                      Pour le mémoire de la République de Guinée équatoriale, le 3 janvier
                    2017 ;
                      Pour le contre-­mémoire de la République française, le 3 juillet 2017 ;
                        Réserve la suite de la procédure.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le premier juillet deux mille seize, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République de Guinée équa-
                    toriale et au Gouvernement de la République française.


                                                                       Le vice-­président,
                                                            (Signé) Abdulqawi Ahmed Yusuf.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.




                    5




5 CIJ1100.indb 24                                                                                    14/02/17 10:04

